Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 and 11, the primary reason for allowance is the prior art fail to teach determining, by multiplying the measurement fraction by the transportability, a model visibility of the system model, wherein the model visibility comprises an index value of a capability to obtain useable data in the distribution grid; determining, by dividing estimated measurements by the potential measurements, an estimation fraction, wherein the estimated measurements comprise unmeasured points of the potential measurements that can be estimated using the actual measurements; determining, by multiplying the transportability by a sum of the measurement fraction and the estimation fraction, a model observability of the system model, wherein the model observability comprises a capability to combine the actual measurements and the estimated measurements to determine operating parameters for the distribution grid; and generating, using the model visibility and the model observability, a sensor allocation plan for the distribution grid, wherein the sensor allocation plan indicates one or more new sensors and locations of the one or more new sensors to be placed within the distribution grid. It is these limitations as they are claimed in the combination 
U.S. Patent No. 9,881,033 discloses a multi-level electrical distribution control system associated with an electrical distribution grid are disclosed. Data access and processing across the multi-level control system and the electrical distribution grid can provide improved utilization of energy within the electrical distribution grid. Further, dynamic reconfiguration of the electric distribution grid can be based distributed processing and access to information relating to the electrical distribution control system or electrical distribution grid. An encapsulated DNNC data element is disclosed as an efficient and secure means of accessing data across the multi-level electrical distribution control system or the associated electrical distribution grid. ‘033 fails to specify the steps of determining, by multiplying the measurement fraction by the transportability, a model visibility of the system model, wherein the model visibility comprises an index value of a capability to obtain useable data in the distribution grid; determining, by dividing estimated measurements by the potential measurements, an estimation fraction, wherein the estimated measurements comprise unmeasured points of the potential measurements that can be estimated using the actual measurements; determining, by multiplying the transportability by a sum of the measurement fraction and the estimation fraction, a model observability of the system model, wherein the model observability comprises a capability to combine the actual measurements and the estimated measurements to determine operating parameters for the distribution grid; and generating, using the model visibility and the model observability, a sensor allocation plan for the distribution grid, wherein the sensor allocation plan indicates one 
U.S. Patent No. 9,641,026 discloses enhanced communication infrastructure for a multi-tier hierarchical smart distribution grid (SDG). The SDG comprises a specified number of distribution network node controller (DNNC) components employed to desirably control communications and power distribution between respective tiers of the SDG to facilitate efficient power distribution. When communication between the a DNNC in one tier and another DNNC in another tier, is desired, the DNNC can identify available communication channels and respective communication conditions of the available communication channels, and can dynamically select a subset of available data and preferred communication channel, based at least in part on predefined control criteria, to control data transmission loads in the network and facilitate real time control of the SDG. Data can be communicated via the selected communication channel. Respective DNNCs can desirably control power distribution for respective tiers, minimizing upper tier involvement in lower tier power distribution. ‘026 fails to specify the steps of determining, by multiplying the measurement fraction by the transportability, a model visibility of the system model, wherein the model visibility comprises an index value of a capability to obtain useable data in the distribution grid; determining, by dividing estimated measurements by the potential measurements, an estimation fraction, wherein the estimated measurements comprise unmeasured points of the potential measurements that can be estimated using the actual measurements; determining, by multiplying the transportability by a sum of the measurement fraction and the estimation fraction, a model observability of the system model, wherein the 
U.S. Patent No. 9,484,747 discloses Transient survivability metrics are used to select improvements to distribution automation network designs. The approach combines survivability analysis and power flow analysis to assess the survivability of the distribution power grid network. Available investment decisions are then automatically optimized with respect to survivability and investment costs. ‘747 fails to specify the steps of determining, by multiplying the measurement fraction by the transportability, a model visibility of the system model, wherein the model visibility comprises an index value of a capability to obtain useable data in the distribution grid; determining, by dividing estimated measurements by the potential measurements, an estimation fraction, wherein the estimated measurements comprise unmeasured points of the potential measurements that can be estimated using the actual measurements; determining, by multiplying the transportability by a sum of the measurement fraction and the estimation fraction, a model observability of the system model, wherein the model observability comprises a capability to combine the actual measurements and the estimated measurements to determine operating parameters for the distribution grid; and generating, using the model visibility and the model observability, a sensor allocation plan for the distribution grid, wherein the sensor allocation plan indicates one 
U.S. 2017/0324243 discloses a method for operating a power generating facility connected to a power distribution grid having an uncertain power generation condition includes predicting a probabilistic power flow forecast in a transmission line of the power distribution grid for a period of time, wherein the transmission line is electrically coupled to the power generating facility, predicting, using the probabilistic power flow forecast, a probability of congestion over the transmission line of the power distribution grid during the period of time, generating a mitigation plan, including a load adjustment on the transmission line, using the probability of congestion predicted over the transmission line and a thermal limit constraint of the transmission line, wherein the mitigation plan balances the load adjustment and an over limit line capacity on the transmission line, and controlling the power generating facility, using the mitigation plan, to achieve the load modification and mitigate the probability. ‘243 fails to specify the steps of determining, by multiplying the measurement fraction by the transportability, a model visibility of the system model, wherein the model visibility comprises an index value of a capability to obtain useable data in the distribution grid; determining, by dividing estimated measurements by the potential measurements, an estimation fraction, wherein the estimated measurements comprise unmeasured points of the potential measurements that can be estimated using the actual measurements; determining, by multiplying the transportability by a sum of the measurement fraction and the estimation fraction, a model observability of the system model, wherein the model observability comprises a capability to combine the actual measurements and the estimated 
U.S. 2017/0092055 discloses a systems and methods for aggregating and integrating distributed grid element inputs are disclosed. A data platform is provided for a distribution power grid. The data platform provides a crowd-sourced gaming system for identifying grid elements and determining dynamic electric power topology. The data platform also provides an interactive interface for displaying a view of a certain area with identified grid elements. The data platform communicatively connects to the identified grid elements, collects data from the identified grid elements, and manages the distribution power grid. ‘055 fails to specify the steps of determining, by multiplying the measurement fraction by the transportability, a model visibility of the system model, wherein the model visibility comprises an index value of a capability to obtain useable data in the distribution grid; determining, by dividing estimated measurements by the potential measurements, an estimation fraction, wherein the estimated measurements comprise unmeasured points of the potential measurements that can be estimated using the actual measurements; determining, by multiplying the transportability by a sum of the measurement fraction and the estimation fraction, a model observability of the system model, wherein the model observability comprises a capability to combine the actual measurements and the estimated measurements to determine operating parameters for the distribution grid; and generating, using the model visibility and the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 

/JOHN H LE/Primary Examiner, Art Unit 2862